Citation Nr: 0837151	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  00-21 254	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for malaria.  

2.  Entitlement to service connection for malaria.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for shell fragment wounds of the right arm, right 
leg and right foot.

4.  Entitlement to service connection for shell fragment 
wounds of the right arm, right leg and right foot.

5.  Entitlement to a disability rating in excess of 50 
percent disabling prior to August 22, 2002, and in excess of 
70 percent disabling as of August 22, 2002 for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The veteran's service personnel records 
reflect that he was awarded the Bronze Star Medal with a "V" 
device for valor.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which determined that the veteran's 
service-connected PTSD did not warrant an evaluation greater 
than 50 percent disabling.  The veteran appealed this 
decision to the Board, which upheld the denial in a May 2004 
decision.  The veteran appealed the Board's denial of this 
claim to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2005, the Court granted a joint motion 
to remand this appeal to the Board, ordering the part of the 
Board's May 27, 2004 decision concerning entitlement to an 
increased evaluation for PTSD to be vacated, and remanding 
the issue for development consistent with the instructions in 
the joint motion.

As per the Court's Order, the Board in a July 2005 decision, 
vacated the May 2004 decision and remanded the issue for 
development consistent with the instructions in the joint 
motion.  Following further development, the issue has been 
returned to the Board for further consideration.  

This appeal also comes before the Board from a rating 
decision of February 2006 which reopened and denied a claim 
for service connection for malaria and determined that no new 
and material evidence had been submitted to reopen a 
previously denied claim for service-connection for the shell 
fragment wounds of the right arm, leg and foot.  These issues 
are not before the Court but because the Board is reopening 
the claims and must develop further evidence which may also 
be pertinent to the issues under the Court's jurisdiction, 
the Board shall address all issues in a single decision and 
remand.  This February 2006 rating also granted staged 
ratings for the PTSD of 70 percent as of August 22, 2002 and 
continued a 50 percent rating prior to August 22, 2002.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these issues 
remain before the Board.

Other issues which had been remanded by the Board in May 2004 
and were not before the Court, were issues of entitlement to 
service-connection for residuals of shrapnel wounds to the 
stomach and the residuals of a collapsed lung were removed 
from appellate status by an RO decision dated in June 2006, 
which granted these claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In October 1974, the RO, in pertinent part, denied 
reopening the veteran's claim for service connection for 
malaria, with a notification letter dated in November 1974.  
The veteran did not perfect an appeal of this decision.

2.  New evidence received since the October 1974 rating 
decision is not cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  In April 1975, the Board denied reopening the veteran's 
claim for service connection for shrapnel wounds to the right 
arm, right leg and right foot.

4.  New evidence received since the April 1975 Board decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision, which denied a claim of 
entitlement to service connection malaria, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received subsequent to the October 1974 
rating decision is new and material, and the claim for 
service connection for malaria is reopened.  38 U.S.C.A. §§ 
5100 et. seq., 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  The April 1975 Board decision, denying the claim for 
service connection for shrapnel wounds to the right arm, 
right leg and right foot, is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2008).

4.  New and material evidence has been received since the 
April 1975 decision, and the claim for service connection for 
shrapnel wounds to the right arm, right leg and right foot is 
reopened.  38 U.S.C.A.§ 5108 (West 2002 & Supp. 2007); 38 
C.F.R. 
§ 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the Board 
is reopening this claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. New and Material Evidence

The veteran originally filed a claim for service-connection 
for malaria and shell fragment wounds of the right arm, right 
leg and right foot in July 1974.  The RO denied this claim in 
July 1974 with notice sent in August 1974.  The veteran only 
appealed the denial of the claim for service-connection for 
shell fragment wounds to the Board, which upheld the denial 
in an April 1975 decision.  The Board's decision was based on 
there being no evidence of treatment for shell fragment 
wounds in service or shown on separation examination, and the 
findings on the August 1974 VA examination regarding alleged 
shell fragment wound scars in these areas were said to be 
based only on the veteran's history and the scars were not 
typical of shell fragment wound.

Regarding the malaria claim, this was most recently denied in 
an October 1974 rating that reconsidered this claim after the 
receipt of additional evidence, and sent notice of this 
decision in November 1974.  The basis for the denial was that 
the malaria diagnosis in the August 1974 VA examination was 
based on history and not shown by the evidence of record.  
The veteran did not appeal this denial and it became final.  

The veteran filed to reopen his claims for service-connection 
for malaria and shell fragment wounds of the right arm, right 
leg and right foot on August 17, 2001.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2008).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received on August 17, 2001.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

Among the evidence before the Board in April 1975 and the RO 
in October 1974 were service treatment records showing that 
the veteran's entrance examination and report of medical 
history of November 1965 were negative for findings or 
history of malaria or shell fragment wounds of the right arm, 
leg or foot.  The service treatment records do reflect 
treatment for pneumonia in March 1966, with X-ray evidence 
showing right lower lobe pneumonia.  This was said to have 
resolved by March 24, 1966.  He was also seen in November 
1967 for coughing heavy yellow sputum for which he was 
advised to see the doctor.  The service treatment records 
also reflect that in November 1968 he had a malaria 
debriefing where he signed a statement acknowledging that by 
virtue of having been in Vietnam he recognized that he has 
been exposed to malaria and that it would be necessary for 
him to continue using antimalarial tablets.  He confirmed 
that he was continuing to take the medication and would 
continue to do so for the recommended time period after his 
return from Vietnam.  His December 1968 separation 
examination and report of medical history were negative for 
findings or history of malaria or shell fragment wounds of 
the right arm, leg or foot.  

Also before the Board in April 1975 and the RO in October 
1974 was a copy of a citation received in June 1968 awarding 
him a Bronze Star with "V" device for heroism in combat in 
February 1968.  This award detailed the veteran's 
participation in a heavy fire fight.  

Also before the the Board in April 1975 and RO in October 
1974 was the report of an August 1974 VA examination 
discussing the veteran's claims of multiple shell fragment 
wounds of the right arm, right thigh and lower leg and foot.  
He said he was not hospitalized but was sent to the field the 
same day.  There were no stitches or plastic surgery needed 
and the wounds were superficial.  There were no symptoms 
except brown discoloration.  He also talked about having 
malaria in 1967 and was treated at the hospital in Cam Ranh 
Bay for 2 weeks and was placed on medications thereafter.  
Presently there were no symptoms or recurrences since one he 
had in 1969.  He was not on medications at present.  Physical 
examination revealed some superficial reddish scars on the 
right elbow, right knee, right thigh, right calf and the 
dorsum of the right foot.  These were minimal, nonpenetrating 
and virtually undetectable.  Physical examination of the 
head, face, nose sinuses ears, cardiovascular system, 
digestive system and respiratory system were all normal.  The 
skin findings were noted to have no actual loss of skin 
substance or penetration and suggested a rather superficial, 
non sightly minimal injury at best to the upper arm, thigh, 
leg and foot on the right.  The diagnosis was multiple 
shrapnel wounds of the right arm, leg and foot, minimal, non 
disfiguring, asymptomatic and history of malaria, alleged and 
not confirmed.  

Among the evidence received after the Board in April 1975 and 
RO in October 1974 were volumes of VA records, examinations 
and other records from 1999 through 2007, most of which deal 
with PTSD symptoms and problems associated with PTSD, as well 
as some complaints such as migraine headaches and arthritis 
of multiple joints.  They do include a May 1999 Vet Center 
record documenting a psychiatric evaluation which noted a 
recent weight loss of 15 pounds in 3-4 months.  No reason was 
given for the weight loss.  The rest of this record addressed 
psychiatric complaints.  The records also continue to give a 
history of the veteran having been wounded by shrapnel during 
service at the time he received the Bronze star.  Of note a 
July 2004 VA inpatient record reflecting a history in which 
he was injured by shrapnel on his right side, as well as his 
abdomen which is service-connected.  The history of injury 
was also noted in another July 2004 treatment note to have 
included treatment in the field by a combat medic, as he 
chose to stay in the field.  Likewise the report of a 
December 2005 VA examination of the lungs and stomach noted 
the veteran having been hit by shrapnel in his stomach, and 
other portions of his body, but the physical examination was 
limited to his stomach.  This December 2005 stomach did not 
give any opinion regarding the absence or presence of any 
malaria residuals, but did note findings such as stomach 
pains abdominal bloating, gas, occasional diarrhea, 
constipation, occasionally sweating with nausea and 
lightheadedness and occasional migraines.  Following 
examination the examiner diagnosed irritable bowel syndrome.  
No history of malaria was given or discussed.  

Among the additional evidence submitted after April 1975 and 
October 1974 were records documenting unsuccessful attempts 
to obtain records from the Social Security Administration 
(SSA).  This was shown in negative responses from the SSA in 
June 2004 and September 2004 in response to VA's requests for 
records.  These responses which came from "The CAVES" 
indicated that the records could not be located, but did not 
indicate that the records had actually been destroyed.  
Thereafter, the veteran via his attorney submitted copies of 
records from the SSA, which included a November 2004 decision 
by an Administrative Law Judge located in Jacksonville, 
Florida, who granted the veteran's disability claim.  Also 
submitted with this decision were copies of medical records 
used in this decision.  The attorney noted the VA's inability 
to obtain records from the SSA at this point and suggested 
that these may be the only records available.  

Based on the review of the foregoing, the Board finds that 
new and material evidence has been submitted to reopen the 
claims for service connection for shell fragment wounds of 
the right arm, right leg and right foot, and malaria.  The VA 
treatment records and VA examination reports from 1999 
through 2007 which as described above note the history of 
shell fragment wounds to the right side are consistent with 
the veteran's history given of such an injury during combat 
and the findings that were shown in the August 1974 VA 
examination.  The history of treatment in the field and not 
in a hospital or clinic is consistent with the veteran's 
combat service which has been clearly documented.  As far as 
malaria, while there are no specific records documenting 
treatment for malaria either in service or post service, the 
additional evidence does note complaints of gastrointestinal 
symptoms as shown on the December 2005 VA examination and 
evidence of weight loss shown in 1999 which could be 
potential residuals of malaria.  Such records are significant 
when considered with the service treatment records which 
while not showing actual treatment for malaria, do reflect 
that he was placed on anti malarial medication in service 
while serving in Vietnam.  Additionally, the evidence showing 
the existence of SSA records is new and material in that 
there is the possibility that obtaining the complete records 
from the SSA could include potentially pertinent evidence 
that is not yet of record.

Such evidence is new, in that it had not been previously 
considered by the Board in April 1975 when it denied the 
claims for shell fragment wounds of the right arm, right leg 
and right foot and the RO in October 1974 when it denied the 
malaria and is material in that it bears directly and 
substantially upon the specific matter under consideration.  

This evidence, which lends weight to the veteran's 
contentions that he may have current residuals from the 
shrapnel attack during combat affecting the arm, leg and foot 
on his right side, and may have incurred malaria in service 
in Vietnam with possible residuals, is neither cumulative nor 
redundant, and in connection with evidence previously 
assembled, including the service treatment records showing he 
took antimalarial medication in service, and the personnel 
records documenting heavy combat in a firefight is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for malaria is reopened.  
To this extent, the appeal is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for shell fragment wounds 
of the right arm, right leg and right foot is reopened.  To 
this extent, the appeal is granted.


REMAND

In regards to the issues of entitlement to an increased 
rating for PTSD, now staged at 50 percent disabling prior to 
August 22, 2002 and 70 percent disabling as of this date, the 
Board finds that further development is necessary to afford 
compliance with the Court's order of February 2005.  Although 
part of the Court's order was satisfied when the Board 
discussed whether staged ratings are appropriate in this 
case, in accordance with the Court's holding in Fenderson v. 
West, 12 Vet App. 119 (1999) in its remand of July 2005, 
there remains development which must be completed.  Among the 
reasons for remand pointed out by the Joint Motion was the 
fact that records from the Social Security Administration 
needed to be obtained.  

At the time that the Board remanded this matter in July 2005, 
to include obtaining Social Security records, the record 
reflected that negative replies were received from the Social 
Security Administration (SSA) in June 2004 and September 
2004, in response to requests for records.  The responses did 
not indicate that the records were destroyed but did indicate 
that the record could not be located by the Social Security 
Administration National Records Center (SSANRC) aka "The 
Caves."  Thereafter, the veteran's attorney sent a letter to 
the Board in June 2005 responding to a Board 90 day letter 
and stated that it was sending enclosed records from the SSA 
and indicated that the veteran would waive VA responsibility 
to further attempt to obtain such records.  Also submitted 
were copies of records from SSA.  

This letter with a date stamp of June 22, 2005 and these 
records were in the possession of the Board when it issued a 
remand in July 2005 directing the AOJ to obtain such records.  
Among the records obtained was a copy of a November 2004 
decision by an Administrative Law Judge (ALJ) located in 
Jacksonville, Florida granting him disability benefits.  
Thus, it appears that the records may have been in the 
possession of the ALJ at the time the SSANRC was unable to 
locate them.

Thereafter, apparently in reliance of the SSA records 
obtained from the veteran's attorney with the waiver of 
additional VA responsibility for obtaining records directly 
from the SSA, the AOJ ceased any further attempts to obtain 
such records.  However, the Board finds that the Board's July 
2005 remand implementing the Court's February 2005 Order to 
obtain complete Social Security records directly from the 
Social Security Administration supersedes this waiver.  
Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 Vet. App. 268 
(1998).

The joint motion additionally ordered a current VA 
examination be scheduled to include review of the pertinent 
records and ascertain his current level of disability.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Given the length of 
time that has passed since the most recent VA PTSD 
examination was conducted in December 2005 the Board finds it 
necessary to schedule him for another such examination.

In regards to the merged appeal for entitlement to service 
connection for malaria and residuals of shell fragment wounds 
to the right arm, right leg and right foot, these claims were 
reopened based on the submission of new and material 
evidence.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In this 
case, the Board notes that records from the Social Security 
administration have yet to be obtained as pointed out above.  
Such records could include evidence pertinent to his service 
connection claims.   

Additionally, the Board finds that regardless of the outcome 
of development for additional records, that examinations 
should be conducted to ascertain the nature and etiology of 
the veteran's claimed residuals of malaria and shell fragment 
wounds to the right leg, right foot and right arm.  To date 
no examination has been conducted addressing these questions 
since the one done in 1974.  Although a December 2005 
examination did address shell fragment wounds, this was 
limited to the stomach area.  VA is obliged to obtain an 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Court has held that the threshold 
for getting an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand these 
matters for further development, additional notice should 
specifically address the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure that all notice 
obligations have been satisfied fully 
satisfied. 

(a) In particular, VA must send the 
appellant a corrective notice, that 
explains (1) the information and evidence 
not of record needed to establish an 
effective date, if an increased rating is 
granted on appeal, as outlined by the 
Court in Dingess, supra, (2) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (3) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (4) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; and (2) what information VA 
has or will provide.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his PTSD since 2007, and 
for any treatment for malaria and shell 
fragment wounds of the right arm, right 
leg and right foot, since his discharge 
from service in December 1968.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2007).

3.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

4.  Following completion of the above, 
the AOJ should schedule the veteran for 
VA examination(s), by an appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
malaria and residuals of shell fragment 
wound to the right arm, leg and foot.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability from malaria and/or 
residuals of shell fragment wound to the 
right arm, leg and foot?  If so, is it at 
least as likely as not that any current 
disability from malaria and/or residuals 
of shell fragment wound to the right arm, 
leg and foot began in service while 
serving in combat conditions in Vietnam?  
In answering these questions, the 
examiner must consider all service 
treatment records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination, by a specialist, 
to determine the nature, extent and 
etiology of his service-connected PTSD.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received and all 
applicable regulations, to include 
38 C.F.R. § 3.304(d) (2007) when 
considering the service connection 
claims.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2007).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


